DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 AVANT-GARDE PROPERTIES OF SOUTH FLORIDA, LLC, TRUSTEE
   OF THE BROWARD RE FLORIDA LAND TRUST #280 DATED
                   JANUARY 1, 2015,
                       Appellant,

                                     v.

         JP MORGAN CHASE BANK, N.A., and SEAN FOLEY,
                         Appellee.

                               No. 4D20-2142

                            [August 12, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE16-2964.

   William A. Treco of Tepps Treco, Plantation, for appellant.

  Jason F. Joseph of Tromberg Morris & Poulin, PLLC, Boca Raton, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.